Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Posture: Non-final action
This is a reissue application filed on 04/06/2020 of US patent 9,982,022 Issued on May. 29, 2018. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
The after-final response filed on 7/6/2022 has been considered. 
All previous rejections not reiterated in this office action are withdrawn.
Priority
US patent 9,982,022 was issued from US application 14/911,319 filed on Feb.10, 2016, which is 371 of PCT/EP2014/068259, filed Aug. 28, 2014; Which claims priority to EP application 13182022, filed Aug. 28, 2013.
Claims
Claims 1-18 are currently pending in this reissue application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-6 and 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,994,626, and further WO 2011/056124 (the `124), Pakula and Betts. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

Both the present `022 patent and the `626 patent include common inventors - Joakim Nilsson, Erik Nordling and Patrik Stromberg.

The present claim 1 recites a polypeptide comprising the amino acid sequence selected from 
of SEQ ID NO: 55 or
an amino acid sequence which has at least 91 % identity to the sequence of 
SEQ ID NO: 55 provided that X46 is not D or E when X45 is N. 
The amino acid sequence of SEQ ID NO: 55 in the claim requires specific amino acids and permits options for other amino acids, as indicated by the presence of an “X” in the claim. 
The sequence of SEQ ID NO: 55 in the claim recites the following amino acid sequence: EX2 X3 X4 A X6X7EI X10 X11 LPNL X16 X17 X18 Q X20 X21AFI X25 X26 LX28X29X30 PX32 QS X35X36LLX39EAKKLX45X46X47Q – 
in which X2, X3, X4, X6, X7, X10, X11, X17, X18, X20, X21, X25 and X28 is any amino acid; X16 is N or T; X26 is K or S; X29X30PX32 is DDPS(SEQ ID NO: 74) or RQPE (SEQ ID NO: 75); X35 is A or S; X36 is E or N; X39 is A or C or S; X45 is E or S; X46 is D or E or S and X47 is A or S; and 
X10 is not D when X20 is W for a polypeptide capable of binding human complement component 5.
The reference `626 patent claim 1 recites a polypeptide capable of binding human complement component 5 (C5) comprising the amino acid sequence [BM]-[L2]-QSX42X43LLX46EAKKLX52X53X54Q (SEQ ID NO: 289) wherein, independently each other, [BM] is a C5 binding motif comprising the amino acid sequence of SEQ ID NO: 292, [L2] is DDPS or RQPE, and X52 is E/N/S (corresponds to X45) and X53 is D/E/S, provided that X53 is not D when X52 is N; and the amino acid sequence of [BM] is -EX9X10X11AX13X14EIDX18LPNLX23X24X25QWX28AFIX32X33XLX35.
The variant polypeptide of the present claim 1 comprising amino acid sequence of SEQ ID NO: 55 recites that X10 is not D when X20 is W. The obvious variant polypeptide of the present claim amino acid sequence of SEQ ID NO: 55 differs from the reference claim polypeptide which recites D at position X17 (corresponds to X10 of the present claim) and W at position X27 (corresponds to X20 of the present claim). The C5 binding polypeptide of the reference and the present claim 1 include the same amino acid sequence at positions X29X30PX32 (correspond to L2 of the reference), and the sequence QS X35X36LLX39EAKKLX45X46X47Q. The present `022 Patent specification discloses that at positions X10 and X20 the amino acid may be any amino acid chosen from all 20 naturally occurring amino acids residues in any given variant (2:27-64; 9:50-15; 27:51-61; 30:48-62). Thus, the amino acids at X10 and X20 positions are not specific and are not conservative amino acids. At the time of the invention it was known that substitution of nonconservative amino acid can be tolerated with no loss of activity. For example see Pakula, Betts and WO 2011/056124 (the `124). Betts teaches that aspartate (D) can be substituted by glutamate (E), or other polar amino acids such as asparagine (N) (Betts at pp.297 (Figure 14.3), 305, 306). Pakula teaches that in protein sequences “nonconservative residue substitutions can be tolerated with no loss of activity at many residue positions especially those exposed on the protein surface” (Abstract). Thus, it would have been obvious to a person skilled in the art at the time of the invention to substitute amino acid aspartate (D) with glutamate (E ) or asparagine (N) at position X10 of the reference claim 1 polypeptide. Further, the `124 discloses novel target binding motif [BM] of amino acid sequence comprising a common scaffold having affinity to different targets (Z variants1). The amino acid sequence of the [BM] - EX2 X3 X4 A X6X7EI W X11 LPNL X16 X17 X18 Q X20 X21AFI X25 X26 LX28D in which X16 is N/T; X26 is K/S. The [BM] of the `124 includes W (polar amino acid) at position X10 and A/R/K at position X20 (page 3). The `124 teaches that a skilled person would know to make minor changes to the amino acid sequence of a polypeptide without largely affecting the tertiary structure and function, and states that an amino acid residue belonging to a certain functional grouping of amino acid residues (e.g., hydrophobic, hydrophilic, polar) could be exchanged for another amino acid residue from the same functional group (page 4, lines 30- page 5, line 11). Thus, it would have been obvious to a person of ordinary skill in the art to substitute polar amino acid D at positions X10 with another polar amino acid. A person of ordinary skill in the art would have motivated to substitute D at position X10 of the sequence of the reference claim 1 since it was known that aspartate (D) can be substituted by glutamate (E), or other polar amino acids such as asparagine (N) (see Betts), and Pakula teaches that nonconservative amino acid substitution can be tolerated without loss of activity. 
Further, the claimed polypeptide (ii) comprising amino acid sequence which has 91 % identity to the sequence defined in (i), is obvious in view of claim 1 of the `626 and further Pakula, the `124 and Betts, since the `124 teaches methods used to calculate amino acid sequence % identity (page 5) and further teaches the amino acid sequence which has at least 92%,  94%, 96% or 98 % identity to any of the sequences defined above (pages 9, 10). Thus, it would have been obvious to a person of ordinary skill in the art to calculate amino acid sequence which has 91 % identity to the sequence defined in (i) of the present claim 1.
Present claim 2 recites that X45 is S. The reference claim 1 recites that the amino acid sequence of the polypeptide includes E/N/S at position X52 (corresponds to X45). The `124 teaches that a skilled person would know to make minor changes to the amino acid sequence of a polypeptide without largely affecting the tertiary structure and function, and states that an amino acid residue belonging to a certain functional grouping of amino acid residues (e.g., hydrophobic, hydrophilic, polar) could be exchanged for another amino acid residue from the same functional group (page 4, lines 30- page 5, line 11). Thus, it would have been obvious to substitute the amino acid at position X45 with either E or S (polar amino acids). 
Present claim 3 recites that X45X46 is SE or ES. The reference claim 1 recites that the amino acid sequence of the polypeptide includes E/N/S at position X52 (corresponds to X45), and X53 is D/E/S, and the X53 is not D when X52 is N. The `124 teaches that a skilled person would have known to make minor changes to the amino acid sequence of a polypeptide without largely affecting the tertiary structure and function, and states that an amino acid residue belonging to a certain functional grouping of amino acid residues (e.g., hydrophobic, hydrophilic, polar) could be exchanged for another amino acid residue from the same functional group (page 4, lines 30- page 5, line 11). Thus, it would have been obvious to substitute the amino acid at positions X45X46 with SE or ES (polar amino acids). 
Present claim 4 recites that X45X46 is SE. The reference claim 1 recites that the amino acid sequence of the polypeptide includes E/N/S at position X52 (corresponds to X45), and X53 is D/E/S, and the X53 is not D when X52 is N. The `124 teaches that a skilled person would have known to make minor changes to the amino acid sequence of a polypeptide without largely affecting the tertiary structure and function, and states that an amino acid residue belonging to a certain functional grouping of amino acid residues (e.g., hydrophobic, hydrophilic, polar) could be exchanged for another amino acid residue from the same functional group (page 4, lines 30- page 5, line 11). Thus, it would have been obvious to substitute the amino acid at positions X45X46 with SE (polar amino acids). 
Present claims 5 (depends from claim 1) and claims 17, 18 (depend from claim 5) recite a polypeptide comprising the amino acid sequence selected from (i) SEQ ID NO: 56 or (ii) SEQ ID NO: 57, where Xy is as defined in claim 1. The sequence of SEQ ID NO: 56 additionally includes YAK at 5` end, and AP at 3` end of the polypeptide sequence, and the sequence of SEQ ID NO: 57 additionally includes FNK at 5` end, and AP at 3` end of the polypeptide recited in claim 1. As shown above, the claimed polypeptide of claim 1 is obvious in view of the combined teachings of reference claim 1, Pakula, Betts and the `124. Further, the `124 teaches the addition of amino acids YAK or FNK to the 5` end, and addition of amino acids AP at the 3` end of the disclosed polypeptides may improve production, purification, stabilization, coupling or detection of the polypeptide (page 10, 12). Thus, it would have been obvious to add additional amino acids YAK/FNK to the 5` end and amino acids AP to the 3` end of the reference claimed polypeptide.
Present claim 6 recites a fusion polypeptide comprising the polypeptide of claim 1. The reference `626 claim 1 does not disclose the fusion polypeptide. However, it was well known in the prior art that the polypeptides may be expressed as fusion polypeptides in a system for recombinant expression of polypeptides. The `124 teaches that the amino acids may further comprise one or more polypeptide domain with another function (page 12), such as half-life extending moiety albumin (page 13). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to express the polypeptides of the reference claim 1 as fusion proteins.
Present claim 8 recites a population of polypeptide variants based on a common scaffold, and claim 9 recites that the population comprises 1x104 unique polypeptides.  The reference `626 claim 1 does not recite a population of polypeptide variants. However, it was well known in the art cloning and expressing the polypeptide variants in a library (a population). The `124 teaches a library of random variants of Z molecules based on a common scaffold (pages 24, 34-35). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to express the polypeptides of the reference claim 1 as a population of polypeptides or a library comprising 1x104 unique polypeptides (claim 9). 
Present claim 10 recites a population of polynucleotides encoding the polypeptide of claim 8; claims 11-12 recite a phage display system. The `124 teaches phage display library of Z variants (Examples 1, 3), and the expression vectors. Thus, claim 10 is obvious in view of the combined teachings of the reference claim 1 and the `124. 
Present claims 13-16 recite methods for selecting and isolating a desired polypeptide in a population of polypeptides. The reference `626 claim 1 does not recite the claimed method of selecting and isolating the desired polypeptide from the population of polypeptides. However, the `124 teaches the selection of the polypeptide from the Z variant library, and method for isolating a polynucleotide encoding the desired polypeptide and sequencing the polynucleotide/polypeptide (Examples 1-4, pages 24-39). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to the method of selecting and isolating a desired polypeptide from the library of Z variants. 


					Conclusion
Claims 1-6, 8-18 are rejected. 
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. 9,982,022 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:


By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450



Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Sharon Turner/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Z variants based on a known scaffold (the B domain of protein A) having affinity for different targets (the `022 patent 1:28-55; 8:27-45)